Citation Nr: 0309451	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-08 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right leg.  

2.  Entitlement to service connection for arthritis of the 
right leg.  

3.  Entitlement to service connection for varicose veins.  

4.  Entitlement to service connection for emphysema.  

5.  Entitlement to service connection for a cold injury, to 
include circulatory, respiratory, and neurological 
conditions.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought.  In 
October 2000, the Board issued a decision in which each of 
the above-captioned benefits sought were denied.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and by an Order dated in 
February 2001, the Court remanded the case back to the Board 
for readjudication due to a change in the applicable law 
governing all claims for VA benefits.  

With respect to the above-captioned issues, the Board 
undertook additional evidentiary development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The requested 
development was completed, and the veteran was provided 
notice of the development as required by Rule of Practice 
903.  See generally 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 20020 
(codified at 38 C.F.R. § 20.903).  Since that time, however, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit issued a decision which essentially precludes 
the Board from adjudicating an appeal in which further 
evidentiary development has been undertaken, and where there 
is some question as to whether evidence would allow for a 
full grant of the benefit sought.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Accordingly, the 
case must be remanded back to the RO in order that the above-
captioned issues can be adjudicated by the agency of original 
jurisdiction.  


REMAND

As noted, the veteran claims entitlement to service 
connection for nerve damage and arthritis of the right leg, 
varicose veins, emphysema, and residuals of a cold weather 
injury, to include circulatory, respiratory, and neurological 
conditions.  Since the time that the veteran's claims were 
last considered by the RO, further evidentiary development 
has been undertaken.  Such development includes a VA rating 
examination conducted in November 2002 and additional VA 
clinical treatment records dating from August 1999 to 
September 2001.  The RO, the agency of original jurisdiction, 
has not had an opportunity to review or consider this new 
evidence.  Therefore, the Board finds that in order to comply 
with the holding of the U.S. Court of Appeals for the Federal 
Circuit in Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, supra, in the absence of a signed 
waiver, the case must be remanded back to the RO in order 
that the additional evidence can be considered and that the 
above-captioned issues can be adjudicated by the agency of 
original jurisdiction.  In addition, given that the most 
recent clinical treatment records of record are dated in 
September 2001, the RO should obtain and associate with the 
claims file any existing treatment records dated after 
September 2001.  The RO should also ensure that the notice 
and duty to assist requirements as set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107), are met.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for the claimed nerve damage of 
the right leg, arthritis of the right 
leg, varicose veins, emphysema, and 
residuals of a cold injury, to include 
circulatory, respiratory, and 
neurological conditions, dating from 
September 2001 to the present.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The RO should ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  Upon 
completion of the foregoing, the RO 
should adjudicate, on the basis of all 
available evidence, the issues of 
entitlement to service connection for 
nerve damage of the right leg; arthritis 
of the right leg; varicose veins; 
emphysema; and for residuals of a cold 
injury, to include circulatory, 
respiratory, and neurological conditions.  
If the benefits sought are not granted, 
the RO should provide the veteran and his 
attorney with a supplemental statement of 
the case outlining the relevant statutory 
and regulatory provisions governing this 
appeal, and provide a statement of bases 
for denial of any claimed benefits.  The 
veteran and his attorney should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




